DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

	This Office Action is responsive to the communication(s) filed on 07/20/2020.  Claims 1-20, of which claim 1 is independent, were pending in this application and are considered below.

Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 10/20/2020 have been considered and made of record by the examiner.
Specification
	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See  37 CFR 1.75(d)(1) and  MPEP § 608.01(o).  Correction of the following is required: “vibrating means” (line 1 of claim 10) ; “connectivity means” (line 2 of claim 16, line 1 of claim 19).  Nowhere in the disclosure as originally filed, has such limitations been indicated.

	The disclosure is objected to because of the following formalities: The specification  recites: “Fig. 2 is an exploded view of the device shown in Fig. 1, showing the major components incorporated into the device” (last paragraph of page 6). Fig. 2 shows phone 120” as one the major components. However, the specification is silent about “phone 120”, which is a major component of the claimed device.

Appropriate correction is required

Claim Objections
	Claims 9, 11-12 and 15-19 are objected to because of the following informalities: 
replace the phrase “said threshold distance” (line 2 of claims 9 and 11) with the phrase --said preselected distance threshold --, because its antecedent base is found on line 8 of claim 1. 
replace the phrase “claim 15” (line 1 of claim 15) with the phrase --claim 14--. 
replace the phrase “distance data” (line 2 of claim 17) with the phrase --the distance data--, because its antecedent base is found on line 2 of claim 16. 
replace the phrase “distance threshold” (line 2 of claim 20) with the phrase --said preselected distance threshold --, because its antecedent base is found on line 8 of claim 1. 

Claims 12, 16 and 18-19 are objected due to their dependency to the objected claims 11 and 15, correspondingly. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: “phone”. The specification  discloses: “Fig. 2 is an exploded view of the device shown in Fig. 1, showing the major components incorporated into the device” (last paragraph of page 6). Fig. 2 shows phone 120” as one the major components (Extracted below). 

    PNG
    media_image1.png
    424
    648
    media_image1.png
    Greyscale

However, claim 1 is silent about “phone 120”, which is a major component of the claimed device.
 
Regarding claims 2-20, claims are rejected due to their dependency to the rejected claim 1.

	Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claim 1, claim recites the limitation “the user” (line 9 of claim 1). There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace the limitation with phrase --a user--.

Regarding claim 6, claim recites claim 6 recites "said microcontroller is programmed to set a predetermined threshold distance and to energize said audible signal generating means only when said ultrasonic sensor measures a distance to an obstacle less than said threshold distance" (lines 1-4 of claim 6) . However, claim 1, which claim 6 dependent upon, recites "said microcontroller being programmed to ... energize said audible signal generating means when said distance is less than a preselected threshold distance" (lines 5-8 of claim1 – truncated, emphasis added), which is vague and indefinite, because it is not clear what is the difference between "preselected threshold distance" (line 8 0f claim 1) and "predetermined threshold distance" (line 2 of claim 6). Furthermore, it is not clear whether the term "said threshold distance" (line 4 of claim 6) is referring to "preselected threshold distance" or "predetermined threshold distance" or both. It is recommended to replace the limitation "a predetermined threshold distance" (line 2 of claim 6) with the phrase --the preselected threshold distance--.

Regarding claim 8, claim recites the limitation “the smartphone” (line 2 of claim 8. There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace it with --a smartphone--.

Regarding claim 10, claim recites the limitation “said vibrating means” (line 1 of claim 10). There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace phrase “claim 1” (line 1 of claim 10) with --claim 9--.

Regarding claims 2-5, 7, 9 and 11-20, claims are rejected due to their dependency to the rejected claim 1.

Claim Interpretation- 35 USC § 112(f) or pre-AIA  35 USC § 35 USC § 112, sixth paragraph
Special rules of claim construction allow for claim limitations drafted in functional language and are set forth in 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph.

The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

While these provision permits a claim limitation to be set forth using solely functional language, it operates to restrict such claim limitations to those structures, materials, or acts disclosed in the specification (or their equivalents) that perform the claimed function. Personalized Media Communications, LLC v. International Trade Commission, 161 F.3d 696, 703-04 (Fed. Cir. 1998). 
The Federal Circuit has established that use of the term “means” is central to the analysis of whether a claim limitation should be interpreted in accordance with 35 U.S.C. § 112, sixth paragraph: use of the word “means” creates a rebuttable presumption that the inventor intended to invoke § 112, sixth paragraph, whereas failure to use the word “means” creates a rebuttable presumption that the inventor did not intend the claims to be governed by § 112, sixth paragraph. Id. at 703-04; Flo Healthcare Solutions, LLC v. Kappos, 697 F.3d 1367, 1373 (Fed. Cir. 2012). 

When an inventor has not signaled an intent to invoke § 112, sixth paragraph, by using the term “means,” the presumption against its invocation is strong but can be overcome if “the claim term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function.”  Lighting World, Inc. v. Birchwood Lighting, Inc., 382 F.3d 1354, 1358 (Fed. Cir. 2004) (quoting CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1369 (Fed. Cir. 2002) (internal quotation marks omitted) (citation omitted)).  A claim limitation that “essentially is devoid of anything that can be construed as structure” can overcome the presumption.  Flo Healthcare, 697 F.3d at 1374. The presumption may be overcome by a claim limitation that uses a non-structural term that is “simply a nonce word or a verbal construct that is not recognized as the name of structure” but is merely a substitute for the term “means for” associated with functional language.  Lighting World, 382 F.3d at 1360.  Claim language that further defines a term that otherwise would be a nonce word can denote sufficient structure to avoid construction under § 112, sixth paragraph, MIT v. Abacus Software, 462 F.3d 1344, 1354 (Fed. Cir. 2006), as can a claim limitation that contains a term that “is used in common parlance or by persons of skill in the pertinent art to designate structure,” Lighting World, 382 F.3d at 1359.  Nor will claim language invoke a § 112, sixth paragraph, construction if persons of ordinary skill in the art reading the specification understand the term to be the name for a structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function.  Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583 (Fed. Cir. 1996) (“Many devices take their names from the functions they perform.”).

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation are: “audible signal generating means” (line 4 of claim1), “attaching means” (line 8 of claim1), “vibrating means” (line 1 of claim 9), “connectivity means” line 2 of claim 16)

“audible signal generating means” is interpreted as “PSO electric capsule or PSO buzzer 40” (“device includes a PSO electric capsule or PSO buzzer 40 issue audible alerts.” specification, line 12 of page 8) 

“attaching means” is interpreted as “clip 110” (“The case is provided with a clip 110 on the rear or back surface or wall 60 E so that the device D can be attached and secured to a user's belt or clip to an item of clothing. The specific clip used is not critical and any suitable or known clip may be used depending on the manner in which the device is to be secured to the user.” (specification, lines 7-11 of page 9)

“vibrating means” is interpreted as “vibrating motor 114” (“the microcontroller 10 is also connected to a light source, such as LED 112 and a vibrating motor 114 ... The vibration motor provides a physical feedback that are readily detected and understood by the user.” specification, lines 3-11 of page 12 – truncated)

“connectivity means” is interpreted as “Bluetooth” (“7. Uses a Bluetooth Low Energy sensor module that outputs the distance data using serial data delivery; 8. The smartphone companion app detects the Bluetooth signal and outputs the data on the phone. The app also generates a vibrating alert whenever the distance is within the threshold distance value; 9. The app is now able to connect and disconnect with the device from within the app without restarting the app. It also provides more details for the alerts and provides diagnostic messages for troubleshooting; 10. The device can now communicate both ways with the companion app. The companion app can be used to configure the device to set and save settings as well as provide connectivity to a particular or specific device. The device will also save the settings internally to communicate only to that particular app” specification, line 20 of page 16 to line 9 of page 17)

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 
 	Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Govardhan et al. (See IDS: Govardhan.S.D , Kumar.G , Mariyappan.S , Naveen Kumar.G , Nawin Asir.J , Naveen Kumar.G ., "SMART OBJECT DETECTOR FOR VISUALLY IMPAIRED," INTERNATIONAL JOURNAL OF RECENT TRENDS IN ENGINEERING & RESEARCH 2017 DOI : 10.23883/IJRTER.CONF.20170331.038.5C8TI; pp. 192-195; online: https://web.archive.org/web/20180603030011/http://www.ijrter.com/published_special_issues/31-03-2017/smart-object-detector-for-visually-impaired.pdf) or unpatentable over Govardhan et al.  in view of Brathwaite et al. (See IDS: WO 2018156549 A1)
 
Regarding claim 1, Govardhan et al. disclose an eyesight device for the visually impaired (lines 24-29 of left col. of page 192: The blind assistance navigates the visually impaired with the information about the surrounding environment and moving objects. The smart device consists of two major units. 1. Wearable smart sensor unit 2. Smartphone) {any wearable device has a case} comprises a case (line 9-10 of left col. of page 193: wearable embedded device); 
an ultrasonic sensor (lines 16-18 of left col. of page 193: The various sensors attached to the embedded microcontroller. It attaches an ultrasonic sensor and PIR motion sensor simultaneously) 
a microcontroller within said case coupled to said ultrasonic sensor (line 19 of left col. of page 194: the Microcontroller of Arduino UNO; lines 16-18 of left col. of page 193: The various sensors attached to the embedded microcontroller. It attaches an ultrasonic sensor and PIR motion sensor simultaneously); 
a power source for energizing said microcontroller (lines 16-18 of left col. of page 194: The embedded wearable small sensor has four major units Power has supply with 9V mini size battery); and
 an audible signal generating means for generating an audible signal (line 29-31 of let col. of page 193: The mobile app has encrypted the data given by the embedded device to audible information to the user) said microcontroller being programmed to receive the output of said ultrasonic sensor and compute the distance between said case and an obstacle spaced from said case and energize said audible signal generating means when said distance is less than a preselected threshold distance (line 4-18 of right col. of page 193: The ultrasonic sensor has a one transmitter called trig pin and a receiver called an echo pin. It has detected an obstacle in the range of 4 meter. A calculation calculates the distance of the obstacle it provides in the program the arduino UNO board. Distance=duration*0.034/2. It has one transmitter and receiver. Transmitter transmits the short burst of sound in particular direction. It receives with the time interval of t. In the program we have specified a 3 distance like 2 meter, 1.5 meter and 1 meter. If any obstacle enter the region of 2 meter it alert the visually impaired People and it increase the alert in 1.5 meter and high alert in 1 meter. It operates at a frequency of 40 KHZ).
As noted above, the audible signal generating means is part of the smartphone, i.e., it is not within the wearable device, which is same as claimed language, which does not expressly disclose that the audible signal generating means is within said case. However considering disclosure support (Fig. 2), and possible future clarifying amendment of the claim to expressly recite that the audible signal generating means is within said case, the following is presented. 

Brathwaite et al., in the same field of endeavor, disclose an audible signal generating means for generating an audible signal (¶[0028]: The generation module 201 may include an exploration unit 202 that is configured to generates the auditory-haptic content 70 including a depth profile information 71 in front of the smart walking stick 10 and/or around the person 5), said microcontroller being programmed to receive the output of said ultrasonic sensor and compute the distance between said case and an obstacle spaced from said case and energize said audible signal generating means when said distance is less than a preselected threshold distance; (¶[0028]: Proximity sensor 54 that may include ultrasonic sensors (sonar systems), radar systems and lidar systems (laser scanner systems), and/or camera sensors 53 may function as a sensor (sensing facility) for detecting (searching, exploring) special presence of an object (obstacle) in front of or around the smart walking stick 10 ... The sensors 54 and/or 53 can measure the distance of objects pointed by the smart walking stick 10 and the person 5 can get the content 70 that indicates the depth using, for example, different sound levels, pitches, or frequencies as feedback. Also, the content 70 may include a verbal feedback about the distance to an obstacle; ¶[0055] The exploration unit 202 may determine whether a distance between the visually-impaired person 5 and the detected object or obstacle is less than the predetermined threshold. If so, the exploration unit 202 may activate audio feedback by the content 70 to alert the visually-impaired person 5 to the presence of the object in sufficient time to avoid collision). 

Govardhan et al. alone by itself, or Govardhan et al. in view of Brathwaite et al. disclose all the limitations, except for expressly teaching the case has a front, rear and side walls, ultrasonic sensor on said front wall and attaching means for attaching said case to an item of clothing of the user. However, the additional features merely define one of several straightforward possibilities, which the skilled person would select, depending on the circumstances, in order to solve the problem posed. For instance, it is noted that Govardhan et al. use a wearable device in combination with an smart phone and Brathwaite et al. use a walking stick, a.k.a. “white cane” with an smart phone. Such replacement appears to present no unexpected technological advances in the art. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention, to try to choose from a finites number of ways to embed the component of the eyesight device within a case, as suggested by KSR, to reach at the claimed invention with a reasonable expectation of success.

Regarding claim 2, Govardhan et al., or Govardhan et al. in view of Brathwaite et al. disclose all the limitations as stated above. Govardhan et al. also disclose wherein said microcontroller comprises an Arduino controller (line 19 of left col. of page 194: the Microcontroller of Arduino UNO).

Regarding claims 3-5, Govardhan et al., or Govardhan et al. in view of Brathwaite et al. disclose all the limitations as stated above, except for expressly teaching wherein said attaching means comprises a spring-loaded clip and said ultrasonic sensor is mounted on said front wall and said clip is mounted on said rear wall, or wherein said ultrasonic sensor is mounted on said front wall and further ultrasonic sensors are mounted on said side walls. However, the additional features merely define one of several straightforward possibilities, which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention, to try to choose from a finites number of ways to embed the component of the eyesight device within a case, or use different kind of clip or additional sensor, as suggested by KSR, to reach at the claimed invention with a reasonable expectation of success.

Regarding claim 6, Govardhan et al., or Govardhan et al. in view of Brathwaite et al. disclose all the limitations as stated above. Govardhan et al. also disclose wherein said microcontroller is programmed to set a predetermined threshold distance and to energize said audible signal generating means only when said ultrasonic sensor measures a distance to an obstacle less than said threshold distance (line 4-18 of right col. of page 193: The ultrasonic sensor has a one transmitter called trig pin and a receiver called an echo pin. It has detected an obstacle in the range of 4 meter. A calculation calculates the distance of the obstacle it provides in the program the arduino UNO board. Distance=duration*0.034/2. It has one transmitter and receiver. Transmitter transmits the short burst of sound in particular direction. It receives with the time interval of t. In the program we have specified a 3 distance like 2 meter, 1.5 meter and 1 meter. If any obstacle enter the region of 2 meter it alert the visually impaired People and it increase the alert in 1.5 meter and high alert in 1 meter. It operates at a frequency of 40 KHZ). Additionally, Govardhan et al. also disclose (¶[0028]: The sensors 54 and/or 53 can measure the distance of objects pointed by the smart walking stick 10 and the person 5 can get the content 70 that indicates the depth using, for example, different sound levels, pitches, or frequencies as feedback. Also, the content 70 may include a verbal feedback about the distance to an obstacle).

Regarding claim 7, Govardhan et al., or Govardhan et al. in view of Brathwaite et al. disclose all the limitations as stated above. Govardhan et al. also disclose wherein said microcontroller is programmed to issue an audible signal having a pitch that is a function of the distance of an obstacle from said ultrasonic sensor (line 4-18 of right col. of page 193: The ultrasonic sensor has a one transmitter called trig pin and a receiver called an echo pin. It has detected an obstacle in the range of 4 meter. A calculation calculates the distance of the obstacle it provides in the program the arduino UNO board. Distance=duration*0.034/2. It has one transmitter and receiver. Transmitter transmits the short burst of sound in particular direction. It receives with the time interval of t. In the program we have specified a 3 distance like 2 meter, 1.5 meter and 1 meter. If any obstacle enter the region of 2 meter it alert the visually impaired People and it increase the alert in 1.5 meter and high alert in 1 meter. It operates at a frequency of 40 KHZ). Additionally, Govardhan et al. also disclose (¶[0028]: The sensors 54 and/or 53 can measure the distance of objects pointed by the smart walking stick 10 and the person 5 can get the content 70 that indicates the depth using, for example, different sound levels, pitches, or frequencies as feedback. Also, the content 70 may include a verbal feedback about the distance to an obstacle).

Regarding claim 8, Govardhan et al., or Govardhan et al. in view of Brathwaite et al. disclose all the limitations as stated above. Govardhan et al. also disclose wherein said microcontroller is programmed to mate or sync with a smartphone app to transmit distance data to the smartphone to generate alerts on the smartphone (line 24 of left col. of page 194 to 4 of right col of page 194: A smart phone receives data obtained from the wearable smart sensor unit processes the data in real time. Sensor detect on object in front of a user with in 3m. The smart phone send beep to the user at high frequency as an object get closer. Smart phone and wearable device these two unit talk each other via Bluetooth. Different software available in Smartphone and wearable device to communicate each other).

Regarding claim 9, Govardhan et al., or Govardhan et al. in view of Brathwaite et al. disclose all the limitations as stated above. Brathwaite et al. also disclose vibrating means connected to said microcontroller to vibrate said case when a distance less than said threshold distance is detected (¶[0018] When a condition is sensed by the smart walking stick 10, the smart walking stick)
1 o may directly notify the visually-impaired person 5 of the condition through various
mechanisms such as sounds, vibrations, or other types of tactile feedback). 

Regarding claim 11, Govardhan et al., or Govardhan et al. in view of Brathwaite et al. disclose all the limitations as stated above. Brathwaite et al. also disclose a source of light connected to said microcontroller to generate visible light when a distance less than said threshold distance is detected (¶[0050] Fig. 4 is a representative circuit diagram of one embodiment of an embedded processor 25; ¶[0051] one pin 402 of the embedded processor 25 may interface with a light-dependent resistor (LOR) to detect ambient light levels. Another pin 404 of the embedded processor 25 may drive a haptic feedback system or vibration circuit 32a. A pin 406 of the embedded processor 25 may drive a trigger of ultrasonic sensors 54a, while an associated echo may be received at pin 408, The output of water sensors 58 may be read at pin 410, while pin 412 may drive a buzzer 31 of the communication device 30, An LED circuit may be driven by output from pin 414).

Regarding claim 12, Govardhan et al., or Govardhan et al. in view of Brathwaite et al. disclose all the limitations as stated above. Brathwaite et al. also disclose wherein said source of light comprises at least one LED (¶[0050] Fig. 4 is a representative circuit diagram of one embodiment of an embedded processor 25; ¶[0051] one pin 402 of the embedded processor 25 may interface with a light-dependent resistor (LOR) to detect ambient light levels. Another pin 404 of the embedded processor 25 may drive a haptic feedback system or vibration circuit 32a. A pin 406 of the embedded processor 25 may drive a trigger of ultrasonic sensors 54a, while an associated echo may be received at pin 408, The output of water sensors 58 may be read at pin 410, while pin 412 may drive a buzzer 31 of the communication device 30, An LED circuit may be driven by output from pin 414).

Regarding claim 13, Govardhan et al., or Govardhan et al. in view of Brathwaite et al. disclose all the limitations as stated above. Brathwaite et al. also disclose wherein said audible signal generating means comprises a Piezo element or buzzer (¶[0056] at step 508, the hazard prediction unit 203 may provide haptic feedback to visually-impaired person 5 by way of a buzzer or piezoelectric crystals).

Regarding claim 14, Govardhan et al., or Govardhan et al. in view of Brathwaite et al. disclose all the limitations as stated above. Brathwaite et al. also disclose an image sensor connected to said microcontroller for generating an image of an obstacle detected by said ultrasonic sensor (¶[0025]: The sensing suite 50 may include ... camera sensors 53 such as stereo camera systems 53; ¶[0028]: camera sensors 53 may function as a sensor (sensing facility) for detecting (searching, exploring) special presence of an object (obstacle) in front of or around the smart walking stick 10 ... Camera or stereo camera system 53 may be configured to provide depth or distance measurements using stereoscopic vision image processing techniques).

Regarding claim 15, Govardhan et al., or Govardhan et al. in view of Brathwaite et al. disclose all the limitations as stated above. Brathwaite et al. also disclose wherein said image sensor comprises a camera (Fig. 2: camera 53).

Regarding claim 16, Govardhan et al., or Govardhan et al. in view of Brathwaite et al. disclose all the limitations as stated above. Govardhan et al. also disclose a device as defined in claim 15, in combination with a smartphone coupled or mated with the device, and connectivity means for transmitting distance data calculated by said microcontroller to said smartphone (line 24 of left col. of page 194 to 4 of right col of page 194: A smart phone receives data obtained from the wearable smart sensor unit processes the data in real time. Sensor detect on object in front of a user with in 3m. The smart phone send beep to the user at high frequency as an object get closer. Smart phone and wearable device these two unit talk each other via Bluetooth. Different software available in Smartphone and wearable device to communicate each other).
Regarding claim 17, Govardhan et al., or Govardhan et al. in view of Brathwaite et al. disclose all the limitations as stated above. Govardhan et al. also disclose wherein said smartphone is provided with an app that translates or converts distance data to verbal alerts (¶[0028]: The sensors 54 and/or 53 can measure the distance of objects pointed by the smart walking stick 10 and the person 5 can get the content 70 that indicates the depth using, for example, different sound levels, pitches, or frequencies as feedback. Also, the content 70 may include a verbal feedback about the distance to an obstacle)...

Regarding claim 18, Govardhan et al., or Govardhan et al. in view of Brathwaite et al. disclose all the limitations as stated above. Brathwaite et al. also disclose wherein said smartphone is programmed to recognize at least one of shape, size, direction of movement of an obstacle detected by said ultrasonic sensor and to issue verbal alerts identifying information characterizing the obstacle (¶[0025]: The sensing suite 50 may include ... camera sensors 53 such as stereo camera systems 53; ¶[0028]: camera sensors 53 may function as a sensor (sensing facility) for detecting (searching, exploring) special presence of an object (obstacle) in front of or around the smart walking stick 10 ... Camera or stereo camera system 53 may be configured to provide depth or distance measurements using stereoscopic vision image processing techniques)..
Regarding claim 19, Govardhan et al., or Govardhan et al. in view of Brathwaite et al. disclose all the limitations as stated above. Govardhan et al. also disclose wherein said connectivity means comprises Bluetooth connectivity (line 24 of left col. of page 194 to 4 of right col of page 194: A smart phone receives data obtained from the wearable smart sensor unit processes the data in real time. Sensor detect on object in front of a user with in 3m. The smart phone send beep to the user at high frequency as an object get closer. Smart phone and wearable device these two unit talk each other via Bluetooth. Different software available in Smartphone and wearable device to communicate each other)..

Regarding claim 20, Govardhan et al., or Govardhan et al. in view of Brathwaite et al. disclose all the limitations as stated above. Brathwaite et al. also disclose wherein said microcontroller is programmed to enable setup of distance threshold prior to use of the device (¶[0055] The exploration unit 202 may determine whether a distance between the visually-impaired person 5 and the detected object or obstacle is less than the predetermined threshold. If so, the exploration unit 202 may activate audio feedback by the content 70 to alert the visually-impaired person 5 to the presence of the object in sufficient time to avoid collision).

	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Govardhan et al. or unpatentable over Govardhan et al.  in view of Brathwaite et al. and further in view of MIT (Brian Heate. MIT develops a vibrating wearable to help people with visual impairments navigate. Online <http://tcrn.ch/2qPKtnH>. June 2, 2017. Printed on 10/28/2022)

Regarding claim 10, Govardhan et al., or Govardhan et al. in view of Brathwaite et al. disclose all the limitations as stated above, except for expressly disclosing wherein said vibrating means comprises a vibrating motor. However, use of motor in vibrators is well-known in the art as disclosed by MIT (lines 5-8 of page 1: The system features a 3D camera with an on-board computer hung around the neck at chest level. The camera senses the location of objects, converting the signals into pulsing haptic vibrations that alert the wearer to the location of an object. The on-board motors vibrate with a variety of patterns and frequencies to signify different things, like the distance of an object).It is desirable to alert a visually impaired people of the location of an object without interference with their other senses. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use the use the motors taught by MIT  with the system of Govardhan et al., or Govardhan et al. in view of Brathwaite et al. in order to reduce accidental contact  and collision, as suggested by MIT (lines 1-3 of page 3)

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631